COBB, Judge.
We reverse the final order of the Florida Real Estate Commission and remand for entry of a proper order, containing specific findings of fact and conclusions of law. The appellant licensee was subject to discipline under section 475.25(l)(m), Florida Statutes for misrepresenting, in connection with his license renewal application, that he had satisfied the continuing education requirement. See § 475.182, Florida Statutes. However, the final order here fails to comply with the dictates of section 120.59(l)(a), Florida Statutes, which requires that final orders “be in writing and include findings of fact and conclusions of law separately stated....”
REVERSED AND REMANDED.
W. SHARP and THOMPSON, JJ., concur.